Title: To James Madison from Arthur St. Clair, 9 March 1801
From: St. Clair, Arthur
To: Madison, James


Sir:
Cincinnati, March 9, 1801.
In December last I gave information that a very violent violation of the Territory had been committed by the British near to Detroit, and a man carried away by force and murdered; but I had not then received the account of the particular circumstances, and, therefore, referred you to the Hon. Mr. Tracy, who happened to be at Detroit at that time. The clerk of the peace has since transmitted the particulars; an indictment was found against a sergeant of the British troops who commanded the party, and the testimony on which it depended is inclosed.
By the treaty, he ought to be demanded, but as the measure is delicate, and a refusal on their part might involve very serious consequences, I request your instructions on the subject. Where military posts are near each other, and desertion so easy, it can not well be otherwise than that difficulties will occur, and it is much to be wished that some agreement to deliver up deserters on both sides were entered into. The above affair has caused very great uneasiness amongst the inhabitants.
 

   
   Printed copy (William Henry Smith, ed., The St. Clair Papers: The Life and Public Services of Arthur St. Clair … [2 vols.; Cincinnati, 1882], 2:532–33).



   
   Letter not found.



   
   Uriah Tracy, Federalist senator from Connecticut.



   
   On 9 Oct. 1800 Sgt. Levy P. Cole of the British army and other soldiers crossed the American border at Detroit and broke into the home of Francis Poquette, whom they suspected of being a deserter from royal service. They carried him off to the Canadian military post at Malden. Beaten and stabbed while trying to defend himself, Poquette soon died of his wounds. A territorial grand jury at Detroit indicted Cole for murder in December 1800 (Peter Adrian to St. Clair, 20 Oct. 1800, Smith, St. Clair Papers, 2:498–99; JM to governor of Upper Canada, 5 May 1801).



   
   St. Clair referred to article 27 of the Jay treaty.


